                                                                                           FILED
                                                                                  2019 Nov-08 PM 12:10
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION

MARTINEZ CURRY,                            )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Case No. 7:16-cv-1819-RDP-GMB
                                           )
FELICIA THROWER, et al.,                   )
                                           )
       Defendants.                         )

                    MEMORANDUM OPINION AND ORDER

      The Magistrate Judge filed a report on August 27, 2019, recommending that

Defendants’ motion for summary judgment be granted and the federal claims in this

action be dismissed with prejudice. (Doc. # 43). The Magistrate Judge further

recommended that Plaintiff’s state-law claims be dismissed without prejudice

pursuant to 28 U.S.C. § 1367. (Id.). Plaintiff filed objections to the report and

recommendation on October 16, 2019 (Doc. # 48).

      Plaintiff’s first objection (doc. # 48 at 6) is directed toward the Magistrate

Judge’s statement that a § 1985 conspiracy claim requires a showing that the

defendants acted with “racial or otherwise class based animus.” (Doc. # 43 at 10).

Plaintiff cites Kush v. Rutledge, 460 U.S. 719 (1983) for the proposition that no such

showing is required. However, the Kush case involved claims asserted under §
1985(2), and the ruling was specific to that subsection of the statute. The claims

asserted in Plaintiff’s complaint are asserted under § 1985(3).

         Plaintiff also contends that the Magistrate Judge wrongly concluded that the

abuse of process claim was due to be dismissed as meritless. (Doc. # 48 at 7).

Plaintiff contends that Document 37-1 “clearly shows [the defendants] acted outside

of boundaries of legitimate procedure.” (Id. at 8). This objection is without merit.

The Magistrate Judge correctly concluded that Plaintiff had failed to establish an

essential element of an abuse of process claim.

         In his discussion of Plaintiff’s malicious prosecution claim and the essential

elements required for that claim, the Magistrate Judge concluded, inter alia, that the

state court proceedings on which the claim is based were not concluded in Plaintiff’s

favor. (Doc # 43 at 13). Plaintiff objects to that conclusion, arguing that Defendants

sought to have Plaintiff revoked on his underlying fifteen-year sentence, yet he was

only revoked to serve his split sentence. (Doc. # 48 at 8; Doc. # 23-1 at 46-49). This

objection is frivolous. The state court revocation proceedings clearly did not end in

Plaintiff’s favor, as he was revoked from community corrections and ordered to

serve time in the state penitentiary. The Magistrate Judge correctly concluded that

Plaintiff had failed to establish a necessary element of his malicious prosecution

claim.




                                            2
      Plaintiff next objects to the Magistrate Judge’s conclusion that the false

imprisonment claim is due to be dismissed on the basis of the Rooker-Feldman

doctrine. (Doc. # 48 at 8). Plaintiff contends that the state court “did not rule on the

merits of over detention but ruled upon the notion that [he] was seeking some sort

of credit toward his sentence in error.” (Id. at 9). He therefore contends that the

fourth factor necessary to establish Rooker-Feldman (i.e., that the state court either

adjudicated the issue that is now before the federal court, or that issue was

inextricably intertwined with the state court’s judgment) is not established in the

record before this court. (Id. at 9). However, as the Magistrate Judge correctly

concluded, the issue of “over detention” was inextricably intertwined with the state

court proceedings which concluded with a final adjudication on May 7, 2018.

Furthermore, the Magistrate Judge also correctly recognized that the specific issue

of Defendants’ alleged conspiracy to cause “over detention” could have been raised

in Plaintiff’s Rule 32 petition but was not. (Doc. # 43 at 15, n. 14).

      Finally, Plaintiff objects to the Magistrate Judge’s statement in footnote 15 of

the Report and Recommendation that the “over detention” issue was raised in the

context of the § 1985 conspiracy claim, a claim that was rejected on the merits. (Doc.

# 43 at 16). Although the accuracy or inaccuracy of the Magistrate Judge’s footnote

would have no bearing on the ultimate outcome of this matter, it is notable that

paragraphs 19 and 20 of Plaintiff’s Amended Complaint allege that it was


                                           3
Defendants’ “conspiracy to effect overdetention” that caused his damages and that

“[t]he essential elements of a 42 U.S.C. § 1985 claim are: (1) a conspiracy; (2) to

deprive plaintiff of equal protection or equal privileges and immunities; (3) and act

in furtherance of the conspiracy; and (4) an injury or deprivation resulting

therefrom.” (Doc. # 23 at 7). This language clearly demonstrates Plaintiff’s intent to

assert the “over detention” claim in the context of his §1985 conspiracy claim, a

claim that the Magistrate Judge correctly concluded was meritless. Accordingly,

Plaintiff’s objections to the report and recommendation are OVERRULED.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation and the objections thereto, the

Magistrate Judge’s report is hereby ADOPTED and the recommendation is

ACCEPTED. Finding that no genuine issues of material fact exist, the court

ORDERS that Defendants’ motion for summary judgment (doc. # 29) is due to be

GRANTED. Accordingly, Plaintiff’s federal claims are due to be dismissed with

prejudice. Plaintiff’s state law claims are due to be dismissed without prejudice,

pursuant to 28 U.S.C. § 1367. A separate Final Judgment will be entered.

      Plaintiff’s motion to amend the complaint (doc. # 47) is DENIED. The court’s

October 31, 2018 Order notified Plaintiff that no further amendments would be

allowed absent good cause shown. (Doc. # 24 at 2). Plaintiff has failed to

demonstrate good cause to allow an amendment at this late date in the proceedings.


                                          4
      The Clerk is DIRECTED to serve a copy of this Memorandum Opinion and

Order and its accompanying Final Judgment on Plaintiff and on counsel of record.

      DONE and ORDERED this November 8, 2019.



                                     _________________________________
                                     R. DAVID PROCTOR
                                     UNITED STATES DISTRICT JUDGE




                                        5
